
	

114 SRES 445 ATS: Recognizing the 100th anniversary of Coast Guard aviation and the contribution of Coast Guard aviators to naval aviation and the safety and security of the United States.
U.S. Senate
2016-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 445
		IN THE SENATE OF THE UNITED STATES
		
			April 27, 2016
			Mr. Thune (for himself, Mr. Nelson, Mr. Rubio, Mr. Booker, and Mr. Wyden) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing the 100th anniversary of Coast Guard aviation and the contribution of Coast Guard
			 aviators to naval aviation and the safety and security of the United
			 States.
	
 Whereas, on December 17, 1903, members of the United States Lifesaving Service stationed at Kill Devil Hills, North Carolina, assisted the Wright brothers during their first successful flight;
 Whereas April 1, 1916, marks the official establishment of Coast Guard aviation as the date on which the first Coast Guard aviator, Third Lieutenant Elmer F. Stone, reported to United States Naval Air Station Pensacola, Florida, for flight training;
 Whereas, on August 29, 1916, Congress authorized the Secretary of the Treasury to establish 10 Coast Guard air stations;
 Whereas Coast Guard First Lieutenant Elmer F. Stone— (1)took off from the Naval Air Station at Rockaway, New York, on May 8, 1919, and landed in Lisbon, Portugal, on May 27, 1919, completing the first successful trans-Atlantic flight; and
 (2)was later assigned to duty with the United States Navy as a test pilot, during which First Lieutenant Stone aided in the development of shipboard catapult systems and arresting gear for use on United States Navy aircraft carriers;
 Whereas in early 1925— (1)the first permanent Coast Guard air station was established at Ten Pound Island, Massachusetts; and
 (2)Lieutenant Commander Carl von Paulsen, with approval of the Commandant of the Coast Guard, initiated the transfer to the Coast Guard of a surplus Navy aircraft for 1 year and during that year, Lieutenant Commander von Paulsen coordinated daily patrols to combat alcohol smuggling in the waters off New England;
 Whereas the Coast Guard Air Station Floyd Bennett Field in Brooklyn, New York, was designated as a helicopter training base on January 14, 1942, at which
 (1)the Coast Guard led the rotary wing training program of the military; and (2)by 1944, Coast Guard instructor pilots had trained 125 military helicopter pilots from the United States and Great Britain and 200 helicopter mechanics;
 Whereas, on January 3, 1944, despite high winds and blowing snow that closed all of the airfields in the New York area, Commander Frank Erickson, the first Coast Guard helicopter pilot, flew a Sikorsky helicopter from New York City to Sandy Hook, New Jersey, to deliver 2 cases of blood plasma for 150 injured United States Navy sailors, completing the flight in just 14 minutes and conducting the first lifesaving helicopter flight;
 Whereas, on March 15, 1946, the Coast Guard first used aircraft to scout for ice and determine the limits of the ice fields along critical North Atlantic shipping lanes in support of the International Ice Patrol and since that date, Coast Guard surveillance aircraft have conducted the primary reconnaissance work for the International Ice Patrol, monitoring for ships transiting the North Atlantic the movement of icebergs throughout thousands of square miles of ocean;
 Whereas, on December 17, 1951, President Harry Truman presented to the Coast Guard, the Department of Defense, and the helicopter industry the Collier Trophy in a joint award for outstanding development and use of rotary-winged aircraft for air rescue operations;
 Whereas Bobby Wilkes— (1)on March 25, 1957, was designated as Coast Guard aviator number 735; and
 (2)was the first African-American— (A)Coast Guard aviator;
 (B)promoted to the rank of captain in the Coast Guard; and (C)to command a Coast Guard air station;
 Whereas, on January 9, 1963, the Coast Guard received the first of 99 HH-52A helicopters, which was instrumental in the rescue of more than 15,000 people during its 26 years of service, more lives than have been rescued by any other helicopter;
 Whereas, on March 31, 1967, the Coast Guard established an aviator exchange program with the United States Air Force that authorized Coast Guard pilots to serve with combat search and rescue forces during the Vietnam War and as part of the program, 11 Coast Guard pilots served heroically with Air Force pilots on harrowing missions behind enemy lines during the rescue of downed United States airmen;
 Whereas, on March 4, 1977, Janna Lambine was designated as Coast Guard aviator number 1812, becoming the first woman Coast Guard aviator;
 Whereas, on October 9, 1982, a Coast Guard aircraft participated in the first rescue mission using a satellite search and rescue system;
 Whereas, on October 30, 1984, Congress authorized the Coast Guard to establish a Rescue Swimmer program to train personnel to rescue incapacitated people from the water and since that date, Coast Guard Rescue Swimmers have demonstrated exceptional bravery and dedication during the rescue of innumerable people from the ocean under extreme conditions;
 Whereas Commander Bruce E. Melnick— (1)on June 5, 1987, became the first Coast Guard aviator to participate in the space program; and
 (2)in October 1990, serving as a mission specialist aboard STS-41, became the first Coast Guard aviator to complete a space mission;
 Whereas, on February 13, 1991, during Operation Desert Storm, 2 HU-25A Falcon jets from Air Station Cape Cod, equipped with specialized oil detection technology—
 (1)were deployed to Saudi Arabia to serve with the interagency oil spill assessment team; (2)provided a critical service by mapping over 40,000 square miles to locate every drop of oil on the water after 1 of the worst oil spills in history;
 Whereas, on June 24, 2005, Lieutenant Junior Grade Jeanine McIntosh-Menze was designated as Coast Guard aviator number 3775, becoming the first African-American woman Coast Guard aviator;
 Whereas in the weeks following Hurricane Katrina, 1 of the worst natural disasters in United States history, the heroic efforts of Coast Guard flight crews contributed to—
 (1)the rescue of more than 33,000 people; and (2)the delivery of nearly 2,000,000 pounds of relief supplies;
 Whereas, on October 29, 2012, during Hurricane Sandy, the heroic efforts of Coast Guard flight crews contributed to the rescue of 14 sailors aboard the HMS Bounty, during which the Coast Guard flight crews located the shipwrecked sailors and performed, at great personal risk, a helicopter-borne night rescue in 18-foot seas and gale-force winds; and
 Whereas, since 1916, 4,493 Coast Guard aviators have been trained at Naval Air Station Pensacola, Florida—
 (1)in preparation for assignment to operational Coast Guard air stations; and (2)in support of the national defense, law enforcement, and maritime safety, security, and stewardship missions of the Coast Guard around the world: Now, therefore, be it
			
	
 That the Senate— (1)recognizes 100 years of Coast Guard aviation; and
 (2)honors past and present Coast Guard aviators who have served in support of the safety and security of the United States.
			
